  EXHIBIT 10.1


ASSIGNMENT AGREEMENT AND RELEASE

                                       THIS ASSIGNMENT AGREEMENT AND RELEASE
(this “Assignment”) is entered into this 27th day of September, 2004, by and
among MGI, LLC, a Nevada limited liability company (the “Assignor”), STATION
CASINOS, INC., a Nevada corporation (the “Assignee”), and VESTIN FUND I, LLC, a
Nevada limited liability company, VESTIN FUND II, LLC, a Nevada limited
liability company and OWENS INVESTMENT MORTGAGE FUND, a California limited
partnership (collectively, the “Sellers”).


                                       WHEREAS, the Assignor and the Sellers are
parties to a Purchase Agreement dated as of June 4, 2004 (the “Purchase
Agreement”), pursuant to which the Assignor agreed to purchase from Sellers the
real property and improvements formerly known as the Castaways Hotel, Casino and
Bowling Center located in Las Vegas, Nevada (collectively, the “Property”); and


                                       WHEREAS, the Assignor desires to assign
the Purchase Agreement to the Assignee subject to the terms and conditions
contained in this Assignment and the Purchase Agreement.


                                       NOW, THEREFORE, in consideration of the
premises and mutual covenants contained herein and for other good and valuable
consideration, the parties hereto agree as follows:


                                       1.           Assignment of Purchase
Agreement. Effective as of the Closing (as defined below), the Assignor hereby
assigns and transfers to the Assignee all of the Assignor’s right, title and
interest in the Purchase Agreement subject to the terms and conditions contained
in this Assignment and the Purchase Agreement. Effective as of the Closing, the
Assignee hereby accepts such assignment and agrees to perform the obligations
set forth in this Assignment and the Purchase Agreement.


                                       2.           Payment to the Assignor. In
consideration for the Assignor assigning and transferring to the Assignee all of
the Assignee’s right, title and interest in the Purchase Agreement, the Assignee
shall pay the Assignor, at the Closing, the sum of Eleven Million Nine Hundred
Eighty-Two Thousand Nine Hundred Seventy-Two Dollars ($11,982,972) in cash or
other immediately available funds.


                                       3.           Consent to Assignment.
Effective upon the later to occur of (a) the Assignee depositing funds with the
Escrow Agent (as defined in the Purchase Agreement) sufficient to close the
transactions contemplated by this Assignment and the Amended and Restated
Purchase Agreement (as defined below) and (b) the Assignee delivering an
instruction letter to the Escrow Agent directing her not to deliver the funds
necessary to close the transactions contemplated by this Assignment until the
Escrow Agent is also in possession of, and prepared to deliver, the funds
necessary to close the transactions contemplated by the Amended and Restated
Purchase Agreement, the Sellers hereby consent to the assignment of the Purchase
Agreement from the Assignor to the Assignee on the terms and conditions
contained herein.


                                       4.           Amended and Restated
Purchase Agreement. Concurrently with the execution of this Assignment, the
Assignee and the Sellers shall enter into an Amended Purchase and Sale Agreement
in the form of Exhibit “A”attached hereto (the “Amended and Restated Purchase
Agreement”); provided, however, that the Amended and Restated Purchase Agreement
shall not become effective until and until the Closing occurs.


                                       5.           Closing. The closing of the
transactions contemplated by this Assignment (the “Closing”) shall take place at
the executive offices of the Assignee in Las Vegas, Nevada at 10:00 a.m. (Las
Vegas time) on October 1, 2004, or at such other place as the parties hereto may
mutually determine. The parties hereto acknowledge and agree that the Closing
hereunder shall take place immediately prior to the closing of the transactions
contemplated by the Amended and Restated Purchase Agreement.


                                       6.           Release of Claims.


(a) Effective as of the Closing, the Sellers hereby forever release and
discharge the Assignor and its past and present subsidiary corporations, parent
corporations, affiliates, partners, joint venturers, successors, assigns,
contractors, subcontractors, officers, directors, shareholders, employees,
agents, attorneys, successors and assigns from, and covenant not to sue or
proceed against any of the foregoing on the basis of, any and all claims,
demands, losses, damages, actions, causes of action, suits, debts, promises,
liabilities, obligations, liens, costs, expenses, attorneys’ fees, indemnities,
or duties, of any nature, character or description whatsoever, whether known or
unknown, fixed or contingent, accrued or not yet accrued, matured or not yet
matured, anticipated or unanticipated, asserted or unasserted, arising from, or
relating to, directly or indirectly, the Purchase Agreement or the transactions
contemplated thereby.


(b) Effective as of the Closing, the Assignor hereby forever releases and
discharges the Sellers and each of their respective past and present subsidiary
corporations, partner corporations, affiliates, members, partners, joint
venturers, successors, assigns, contractors, subcontractors, officers,
directors, shareholders, employees, agents, attorneys, successors and assigns
from, and covenants not to sue or proceed against any of the foregoing on the
basis of, any and all claims, demands, losses, damages, actions, causes of
action, suits, debts, promises, liabilities, obligations, liens, costs,
expenses, attorneys’ fees, indemnities, or duties, or any nature, character or
description whatsoever, whether known or unknown, fixed or contingent, accrued
or not yet accrued, matured or not yet matured, anticipated or unanticipated,
asserted or unasserted, arising from, or relating to, directory or indirectly,
the Purchase Agreement or the transactions contemplated thereby.


                                       7.           Due Diligence Period;
Standstill Period.


(a) The parties acknowledge and agree that the Assignee shall have until 5:00
p.m. (Las Vegas time) on September 30, 2004 (the “Limited Due Diligence Period”)
to approve or disapprove of the condition of the Property as reflected in the
preliminary title report, ALTA survey and Phase I environment report provided by
the Assignor to the Assignee on September 24, 2004 (collectively, the “Existing
Reports”). The Assignor acknowledges that (i) the Assignee will be obtaining new
or updated versions of the Existing Reports (the “Updated Reports”) during the
Limited Due Diligence Period, and (ii) the Assignee will have the right to
disapprove of the condition of the Property and terminate this Assignment as
provided in the following sentence if, and only if, any of the Updated Reports
reveal a material change in the condition of the Property from that reflected in
the Existing Reports. If the Assignee notifies the other parties hereto prior to
the expiration of the Limited Due Diligence Period that the Assignee disapproves
of the condition of the Property in accordance with the terms of the preceding
sentence, then (A) this Agreement shall automatically be deemed void and of no
force or effect, (B) none of the parties shall have any liability or obligations
to the other parties hereunder, and (C) the Assignor and the Sellers hereto
shall be returned to their original status under the Purchase Agreement as of
the date of this Assignment.


(b) In anticipation of the substantial expenditure of time, effort and expense
to be undertaken by the Assignee upon the mutual execution of this Assignment,
the Assignor covenants and agrees that it will not, at anytime during the
Limited Due Diligence Period (i) sell, assign or otherwise transfer any or all
of its right, title and interest under the Purchase Agreement, except pursuant
to this Assignment, or (ii) enter into any agreement, understanding,
negotiations or discussions to do any of the foregoing, except pursuant to this
Assignment.


                                       8.           Representations and
Warranties.


(a) The Assignor hereby represents and warrants to the Assignee that (i) the
Purchase Agreement is in full force and effect and constitutes a legal, valid
and binding agreement enforceable in accordance with its terms, of each party
thereto, (ii) the Assignor is not in violation or breach of the Purchase
Agreement, (iii) to the knowledge of the Assignor, the Sellers are not in
violation or breach of the Purchase Agreement, and (iv) the Assignor has not,
directly or indirectly, incurred any liabilities with regard to the Property or
the Assets (as defined in the Amended and Restated Purchase Agreement). The
Assignor covenants and agrees to indemnify, defend and hold harmless the
Assignee, the Property and the Assets from and against all liabilities (whether
known or unknown) losses, damages, costs and expenses (including reasonable
attorneys’ fees) arising out of or relating to any breach by the Assignor of any
of the representations and warranties contained in the preceding sentence.


(b) The Sellers hereby represent and warrants to the Assignee that (i) the
Purchase Agreement is in full force and effect and constitutes a legal, valid
and binding agreement enforceable in accordance with its laws, of each party
thereto and (ii) the Sellers are not in violation or breach of the Purchase
Agreement, and (iii) to the knowledge of the Sellers, the Assignee is not in
violation or breach of the Purchase Agreement.


                                       9.           Further Assurances. The
parties to this Assignment each agree to execute, acknowledge and deliver, as
appropriate, any and all such other and additional instruments, notices, and
other documents and to perform such other acts as may be reasonably necessary
more fully to assure the other, its successors and assigns, all of the rights
and interests hereby conveyed or intended so to be.


                                       10.           Notices. All notices and
other communications hereunder shall be in writing and shall be deemed given if
delivered personally, mailed or sent by certified or registered mail (return
receipt requested), sent via facsimile or sent by a nationally recognized
overnight courier service (providing proof of delivery) to the parties at the
following addresses (or at such other address for a party as may be given by
like notice):


If to the Assignor, to: MGI, LLC
4730 N. Jensen Road
Las Vegas, Nevada 89129
Attention: Randy Miller
Facsimile: (702) 395-1216


With a copy to: Lionel Sawyer & Collins
300 South Fourth Street, Suite 1700
Las Vegas Nevada 89101
Attention: Mark H. Goldstein, Esq.
Facsimile: (702) 383-8845


If to the Assignee, to: Station Casinos, Inc.
2411 W. Sahara Avenue
Las Vegas, Nevada 89102
Attention: Richard J. Haskins, Esq.
Facsimile: (702) 221-6613


If to the Sellers, to: Vestin Mortgage, Inc.
8379 W. Sunset Road
Las Vegas, Nevada 89113
Attention Paul R. Connaghan, Esq.
Facsimile: (702) 921-6839


                                       11.           Entire Agreement. This
Agreement, including the exhibit hereto, contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, express or implied, among the parties with respect hereto. No
representations, inducements, promises or agreements not embodied in this
Assignment or in the Amended and Restated Purchase Agreement shall be of any
force or effect.


                                       12.           Assignability. None of the
parties shall have the right to assign any rights or obligations under this
Agreement without the prior written approval of the other parties hereto.


                                       13.           Amendment or Waiver. No
provision in this Agreement may be amended or waived unless such amendment or
waiver is agreed to in writing, signed by all of the Parties hereto. No waiver
by one party of any breach by any other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.


                                       14.           Severability. In the event
that any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.


                                       15.           Construction. The parties
hereto agree that this Agreement is the product of negotiations among
sophisticated parties, all of whom were represented by counsel, and each of whom
had an opportunity to participate in and did participate in, the drafting of
each provision hereof. Accordingly, this Agreement shall be construed as if all
of the parties hereto prepared this Agreement, and any rules of construction to
the contrary are hereby waived.


                                       16.           Specific Performance. The
parties hereto agree that irreparable damage would occur in the event any of the
provisions of this Assignment were not to be performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof in addition to any other remedies at law or in equity.


                                       17.           Governing Law. This
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the State of Nevada without reference to the principles of conflict
of laws thereof. All of the parties hereto mutually and irrevocably consent to,
and waive any objection to, the exclusive jurisdiction of any court of competent
jurisdiction in Clark County, Nevada, in any action, suit or proceeding arising
out of or relating to this Agreement, or any of transactions contemplated
hereby.


                                       18.           Attorneys’ Fees. In the
event of a dispute between any of the parties hereto arising out of or relating
to this Agreement or an alleged breach thereof, the prevailing party or parties
in such dispute shall be entitled to recover its or their reasonable attorneys’
fees and other costs and expenses relating to such dispute from the
non-prevailing party or parties.


                                       19.           Headings. The headings of
the sections and subsections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.


                                       20.           Counterparts. This
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
Facsimile copies hereof and facsimile signatures thereon shall have the same
force and effect as originals.


[Signature Pages Follows]

--------------------------------------------------------------------------------

                                       IN WITNESS WHEREOF, the undersigned have
executed this Agreement as of the date first written above.


“ASSIGNOR”

MGI, LLC, a Nevada limited liability company


By:           /s/ Randy Miller
Name:      Randy Miller
Title:        Manager/Member


“ASSIGNEE”

STATION CASINOS, INC., a Nevada corporation


By:           /s/ Richard J. Haskins
Name:      Richard J. Haskins
Title:        Executive Vice President


“SELLERS”

VESTIN FUND I, LLC, a Nevada limited liability company


By:           /s/ Lance Bradford
Name:      Lance Bradford
Title:        CFO


VESTIN FUND II, LLC, a Nevada limited liability company


By:           /s/ Lance Bradford
Name:      Lance Bradford
Title:        CFO



OWENS INVESTMENT MORTGAGE FUND, a
California limited liability partnership


By:           /s/ William C. Owens
Name:      William C. Owens
Title:        President, Owens Financial Group,
                 General Partner








--------------------------------------------------------------------------------



EXHIBIT A

AMENDED AND RESTATED PURCHASE AGREEMENT

See attached

(EXHIBIT 10.2 [omif8kex10-2.htm])









